                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    SUZANNE H. WOOTEN                           §
                                                §
    vs.                                         §
                                                §   CIVIL ACTION NO. 4:18-cv-00380
    JOHN ROACH, SR., CHRISTOPHER                §
    MILNER, COLLIN COUNTY, TEXAS,               §
    GREGORY ABBOTT and                          §
    HARRY EUGENE WHITE                          §


         ORDER GRANTING COLLIN COUNTY’S UNOPPOSED MOTION FOR
      VOLUNTARY WITHDRAWAL OF ITS NOTICE OF INTERLOCUTORY APPEAL

           The Court, having considered Defendant Collin County’s UNOPPOSED MOTION FOR
    VOLUNTARY WITHDRAWAL OF ITS NOTICE OF INTERLOCUTORY APPEAL      (DKt. #50),   is of the opinion
    that such MOTION is well taken and should be GRANTED.


.          IT IS THEREFORE ORDERED that Collin County’s UNOPPOSED MOTION FOR
    VOLUNTARY WITHDRAWAL OF ITS NOTICE OF INTERLOCUTORY APPEAL be and hereby is
    GRANTED and just Collin County’s part of DEFENDANTS JOHN ROACH SR., CHRISTOPHER
    MILNER, AND COLLIN COUNTY, TEXAS’ NOTICE OF INTERLOCUTORY APPEAL [Dkt. 41] filed April 9,
    2019 be and hereby is withdrawn.

          SIGNED this 17th day of June, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                                                           Page 1
